JUSTICE HUNT
dissenting.
I dissent. If the oral agreement in Hetherington v. Ford Motor Company (1993), Montana Supreme Court Cause No. 91-602, was a binding contract, as concluded by the majority, then the stipulation agreed to by the parties in this case is even more of a binding contract because all of the parties were present at the time the stipulation was made, and all of the parties orally agreed to execute the contract. In Hetherington, it was the attorneys who spoke for the plaintiffs and agreed to a contract that, in my opinion, was not fully determined, while here, it was clear that the parties reached an oral agreement in each other’s presence, which was subsequently reduced to writing by the Manleys’ attorney. The document was executed by the Bottomlys and Grimeses, but not by the Manleys. The District Court order does determine the rights of the parties because the Bottomlys and Grimeses are entitled to enforce their contract with the Manleys for the partition of the property, based on the rationale in Hetherington. I would hold that the order was final and appealable and I would reverse the District Court.